983 F.2d 1056
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Chikezie R. MBONU, Petitioner.
No. 92-8090.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 29, 1992

On Petition for Writ of Mandamus.
Chikezie R. Mbonu, Petitioner Pro Se.
PETITION DENIED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Chikezie R. Mbonu filed this petition for writ of mandamus seeking review of the district court's failure to enter judgment on his 28 U.S.C. § 2255 (1988) motion.  Mbonu filed this petition shortly after the magistrate judge issued an order and recommendation advising the district court to deny Mbonu's § 2255 motion and apparently before judgment had been entered.  If so, the mandamus petition is, in essence, an interlocutory appeal, because it seeks review of Mbonu's § 2255 motion before the district court has entered judgment.  Mandamus cannot be used to circumvent the prohibition against interlocutory appeals.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979) (mandamus cannot be used as a substitute for appeal).  Moreover, if judgment has been entered Mbonu is not without a remedy, namely appeal after the district court's final order, so mandamus is inappropriate.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).  Therefore, we grant leave to proceed in forma pauperis and deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED